DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 13, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 7-9, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2008/0283900 A1) in view of Kimura et al. (US 6,626,994 B1).
Regarding claim 1, Nakagawa et al. disclose a method of manufacturing a semiconductor structure, comprising:
depositing a silicon layer (combination of 13 and 14 in Fig. 1G, ¶ 0052; it is noted that the Specification submitted by Applicant allows the term “layer” to include a composite layer formed from distinct sublayers) over a substrate (1); 	and removing an entirety of the silicon layer (shown in Fig. 1I) to form a gate stack (structure above 2 in Fig. 1I).
	Nakagawa et al. do not disclose performing a hydrogen treatment on the gate stack, wherein the hydrogen treatment is configured to induce a migration of silicon atoms.

	In a subsequent step (i.e., following the hydrogen treatment), Nakagawa et al. further disclose removing a portion of the gate stack (layer 14 is removed as seen in Fig. 1L). This is determined to be within the meaning of “removing the gate stack” and “removing an entirety the silicon layer” as Applicant’s drawings depicted the gate stack removal only remove certain layers of the gate stack while leaving the remainder of the gate stack intact. To remove this portion of the gate stack, an entirety (layer 14) of the silicon layer is removed. It is noted that Applicant did not claim that “the entirety of the silicon layer is removed,” merely that an entirety is removed, that is, one of potentially multiple complete sections and sublayer 14 is a complete section. This is consistent with how Applicant has used this language (claim 21 in the Amendments filed 2/04/2020 claimed removing “an entirety of the gate stack” when the Specification discloses that only a portion of the gate stack is removed entirely.
	Regarding claim 2, Kimura et al. further disclose that performing said hydrogen treatment involves raising a chamber temperature to a temperature ranging from about 400 degrees Celsius to about 1200 degrees Celsius (Col. 8, Line 12).
	Regarding claim 5, Nakagawa et al. further disclose that depositing the silicon layer comprises depositing a polysilicon layer over the substrate (¶ 0052).
	Regarding claim 7, in the hydrogen treatment method of Kimura et al., the silicon surfaces (corresponding to the gate stack of Nakagawa et al.) are exposed to hydrogen (Col. 8, Line 12 of Kimura e al.).
	Regarding claim 8, Nakagawa et al. further disclose forming a stop layer (26 in Fig. 1O) over the silicon layer; and
	depositing a hard mask layer (27 in Fig. 1P) over the stop layer.
	Regarding claim 9, Nakagawa et al. further disclose forming spacers (17 in Fig. 1J) along sidewalls of the gate stack;
	depositing an inter-layer dielectric (ILD) (blanket deposited over the entire gate stack, then etched back to form 20 in Fig. 1L; ¶ 0067) over the gate stack, the spacers, and the substrate;
	removing the gate stack (portion of the gate stack removed in section I shown in the transition from Fig. 1L to Fig. 1M) to form an opening in the ILD (opening to the left of portion of 20 remaining in Fig. 1M); and
	filling the opening with a dielectric material (27 in Fig. 1P) and a metallic material (28; ¶ 0085).
	Regarding claim 21, Nakagawa et al. disclose a method of manufacturing a semiconductor structure comprising: 
depositing a silicon layer (13 and 14 in Fig. 1G, ¶ 0052) over a substrate (1); 	and removing a portion of the silicon layer (shown in Fig. 1I) to form a gate stack (structure above 2 in Fig. 1I).
	Nakagawa et al. do not disclose performing a hydrogen treatment on the gate stack, wherein the hydrogen treatment is configured to reduce voids in the gate stack.
	However, it is known in the art to use hydrogen treatments on exposed silicon layers to induce a migration of silicon atoms (Col. 8, Lines 8-25 of Kimura et al.). There is a benefit to performing such a hydrogen treatment as it smooths undesirable voids in the surface of silicon layers (Col. 8, Lines 8-25). It would have been obvious to one having ordinary skill in the art at the time of the invention to use a hydrogen treatment as disclosed by Kimura et al. on the gate stack of Nakagawa et al. in order to achieve the benefit of reducing voids in the gate stack.
	Nakagawa et al. further disclose forming spacers (17 in Fig. 1J) along sidewalls of the gate stack; and
	removing an entirety of the silicon layer in gate stack (the entirety of layer 14 is removed as shown in Fig. 1L) to define an opening between the spacers. It is noted that Applicant did not claim that “the entirety of the silicon layer is removed,” merely that an entirety is removed, that is, one of potentially multiple complete sections and sublayer 14 is a complete section. This is consistent with how Applicant has used this language (claim 21 in the Amendments filed 2/04/2020 claimed removing “an entirety of the gate stack” when the Specification discloses that only a portion of the gate stack is removed entirely.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. and Kimura et al. as applied to claim 1 above, and further in view of Kim et al. (US 2014/0024214 A1). 	Regarding claim 3, Kimura et al. do not disclose the specific pressure under which the hydrogen treatment is performed. However, it is known in the art to perform hydrogen treatments for the migration of silicon under pressures within the claimed range (¶ 0049 of Kim et al.). There is a benefit to using such a pressure as one having ordinary skill in the art would expect the pressures disclosed by Kim et al. to satisfy the requirements for silicon migration whereas pressures outside the range disclosed by Kim et al. have a risk of being insufficient to cause silicon migration. It would have been obvious to one having ordinary skill in the art at the time of the invention to use the pressures disclosed by Kim et al. and falling within the range claimed by Applicant in the hydrogen treatment method of the combination for this benefit.
 Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. and Kimura et al. as applied to claim 1 above, and further in view of Kim et al. (US 2017/0033013 A1).
Regarding claim 4, Kimura et al. do not disclose the specific amount of time for which the hydrogen treatment is performed. However, it is known in the art to perform hydrogen treatments for the migration of silicon for a duration falling within the claim range (¶¶ 0141-0142 of Kim et al.). There is a benefit to using such a time as one having ordinary skill in the art would expect the times disclosed by Kim et al. to satisfy the requirements for silicon migration whereas times outside the range disclosed by Kim et al. have a risk of being insufficient to cause silicon migration. It would have been obvious to one having ordinary skill in the art at the time of the invention to use the times disclosed by Kim et al. and falling within the range claimed by Applicant in the hydrogen treatment method of the combination for this benefit.
Regarding claim 10, Nakagawa et al. do not disclose the inclusion of germanium atoms during the deposition of the silicon layer. However, using a combination of silicon and germanium instead of pure silicon in conductive fin features is known in the art (¶ 0069 of Kim et al.). It would have been obvious to one having ordinary skill in the art at the time of the invention as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Claims 11 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2008/0283900 A1) in view of Kimura et al. (US 6,626,994 B1) and Meng (US 2014/0011303 A1).
Regarding claim 11, Nakagawa et al. disclose a method of manufacturing a semiconductor integrated circuit (IC) comprising:
forming a dielectric layer (9 in Fig. 1E) over a fin structure (7);
depositing a silicon layer (combination of 13 and 14 in Fig. 1G, ¶ 0052; it is noted that the Specification submitted by Applicant allows the term “layer” to include a composite layer formed from distinct sublayers) over the dielectric layer;
depositing a hard mask layer over the silicon layer and patterning the hard mask layer (the hard mask layer is blanket deposited over the entire surface and then patterned to form 16 in Fig. 1H as discussed in ¶ 0054);
removing a portion of the silicon layer and a portion of the dielectric layer (portions of silicon layer and dielectric layer removed in section II as seen in Fig. 1I) to form a first stack structure (leftmost stack structure above 2 in section II in Fig. 1I) and a second stack structure (adjacent stack structure above 2 in section II in Fig. 1I).
Nakagawa et al. do not disclose performing a hydrogen treatment on the stack structures, wherein the hydrogen treatment includes an annealing process or a plasma process.
	However, it is known in the art to use annealing hydrogen treatments on exposed silicon layers to induce a migration of silicon atoms (Col. 8, Lines 8-25 of Kimura et al.). There is a benefit to performing such a hydrogen treatment as it smooths undesirable voids in the surface of silicon layers (Col. 8, Lines 8-25). It would have been obvious to one having ordinary skill in the art at the time of the invention to use a hydrogen treatment as disclosed by Kimura et al. on the gate stack of Nakagawa et al. in order to achieve this benefit.
	Nakagawa et al. disclose the use of polysilicon for the silicon layer but do not disclose the use of amorphous silicon. However, it is known in the art that amorphous silicon can be substituted for polysilicon in gate stack structures (claim 3 of Meng). It would have been obvious to one having ordinary skill in the art at the time of the invention to substitute amorphous silicon as disclosed by Meng for the polysilicon of Nakagawa et al. as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. As such, the layer comprising 13 and 14 in the device of the combination may be considered an “amorphous silicon layer”.
	In a subsequent step (i.e., following the hydrogen treatment), Nakagawa et al. further disclose removing a portion of the gate stacks (layer 14 is removed as seen in Fig. 1L). This is determined to be within the meaning of “removing the gate stack” and “removing an entirety the silicon layer” as Applicant’s drawings depicted the gate stack removal only remove certain layers of the gate stack while leaving the remainder of the gate stack intact. To remove this portion of the gate stack, an entirety (layer 14) of the silicon layer is removed. It is noted that Applicant did not claim that “the entirety of the silicon layer is removed,” merely that an entirety is removed, that is, one of potentially multiple complete sections and sublayer 14 is a complete section. This is consistent with how Applicant has used this language (claim 21 in the Amendments filed 2/04/2020 claimed removing “an entirety of the gate stack” when the Specification discloses that only a portion of the gate stack is removed entirely.

	Regarding claim 14, Nakagawa et al. further disclose that the silicon layer (corresponding to the amorphous silicon layer in the method of the combination) is deposited over an isolation feature (2 in Fig. 1G); and
	removing another portion of the silicon layer and another portion of the dielectric layer are removed (portions of the silicon layer and dielectric layer removed in section II as seen in Fig. 1I) to form a third stack structure (stack structure adjacent to the second stack structure in Fig. 1I).
	Regarding claim 15, Nakagawa et al. further disclose forming spacers (17 in Fig. 1J) along sidewalls of the first stack structure and the second stack structure; and
	forming source/drain features (18a in Fig. 1K) at opposite sides of the first stack structure (opposing sides of the stack structure seen in first cross-section of Fig. 1K), wherein opposite sides of the second stack structure and opposite sides of the third stack structure (top and bottom as seen in Fig. 1K) are free of source/drain features.
	Regarding claim 16, Nakagawa et al. further disclose forming an etch stop layer (20 in Fig. 1L) over the first stack structure, the source/drain features, the second stack structure and the third stack structure;
	depositing an inter-layer dielectric (ILD) (27 in Fig. 1P); and
	planarizing the dielectric layer (¶ 0047 discloses removing portions of the dielectric layer as deposited to planarize the side surface of the dielectric layer).
	Regarding claim 19, Nakagawa et al. further disclose forming an interlayer dielectric (ILD) (17 in Fig. 1J) on the surface of the third gate stack structure and removing the third gate stack structure from the ILD (as seen in Fig. 1M) to form a third opening (opening in section I); and
	filling the third opening with a dielectric layer (27 in Fig. 1P) and a conductive layer (28 in Fig. 1P).
Alternatively regarding claim 11, Nakagawa et al. disclose a method of manufacturing a semiconductor integrated circuit (IC) comprising:
forming a dielectric layer (9 in Fig. 1E) over a fin structure (7);
depositing a silicon layer (combination of 13 and 14 in Fig. 1G, ¶ 0052; it is noted that the Specification submitted by Applicant allows the term “layer” to include a composite layer formed from distinct sublayers) over the dielectric layer;
depositing a hard mask layer over the amorphous silicon layer and patterning the hard mask layer (the hard mask layer is blanket deposited over the entire surface and then patterned to form 16 in Fig. 1H as discussed in ¶ 0054);
removing a portion of the silicon layer and a portion of the dielectric layer (portions of silicon layer and dielectric layer removed in sections I and II as seen in Fig. 1I) to form a first stack structure (portion of stack structure above 2 in section I in Fig. 1I) and a second stack structure (portion of stack structure above 2 in section II in Fig. 1I).
Nakagawa et al. do not disclose performing a hydrogen treatment on the stack structures, wherein the hydrogen treatment includes an annealing process or a plasma process.
	However, it is known in the art to use annealing hydrogen treatments on exposed silicon layers to induce a migration of silicon atoms (Col. 8, Lines 8-25 of Kimura et al.). There is a benefit to performing such a hydrogen treatment as it smooths undesirable voids in the surface of silicon layers (Col. 8, Lines 8-25). It would have been obvious to one having ordinary skill in the art at the time of the invention to use a hydrogen treatment as disclosed by Kimura et al. on the gate stack of Nakagawa et al. in order to achieve this benefit.
	Nakagawa et al. disclose the use of polysilicon for the silicon layer but do not disclose the use of amorphous silicon. However, it is known in the art that amorphous silicon can be substituted for polysilicon in gate stack structures (claim 3 of Meng). It would have been obvious to one having ordinary skill in the art at the time of the invention to substitute amorphous silicon as disclosed by Meng for the polysilicon of Nakagawa et al. as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. As such, the layer comprising 13 and 14 in the device of the combination may be considered an “amorphous silicon layer”.
	In a subsequent step (i.e., following the hydrogen treatment), Nakagawa et al. further disclose removing a portion of the gate stacks (layer 14 is removed as seen in Fig. 1L) which removes a portion of the amorphous silicon layer. This is determined to be within the meaning of “removing the gate stack” and “removing an entirety the silicon layer” as Applicant’s drawings depicted the gate stack removal only remove certain layers of the gate stack while leaving the remainder of the gate stack intact. To remove this portion of the gate stack, an entirety (layer 14) of the silicon layer is removed. It is noted that Applicant did not claim that “the entirety of the silicon layer is removed,” merely that an entirety is removed, that is, one of potentially multiple complete sections and sublayer 14 is a complete section. This is consistent with how Applicant has used this language (claim 21 in the Amendments filed 2/04/2020 claimed removing “an entirety of the gate stack” when the Specification discloses that only a portion of the gate stack is removed entirely.

	Regarding claim 14, Nakagawa et al. further disclose that the silicon layer (corresponding to the amorphous silicon layer in the method of the combination) is deposited over an isolation feature (2 in Fig. 1G); and
	removing another portion of the silicon layer and another portion of the dielectric layer are removed (portions of the silicon layer and dielectric layer removed in section II as seen in Fig. 1I) to form a third stack structure (rightmost stack structure in Fig. 1I).
	Regarding claim 16, Nakagawa et al. further disclose forming an etch stop layer (20 in Fig. 1L) over the first stack structure, the source/drain features, the second stack structure and the third stack structure;
	depositing an inter-layer dielectric (ILD) (27 in Fig. 1P); and
	planarizing the dielectric layer (¶ 0047 discloses removing portions of the dielectric layer as deposited to planarize the side surface of the dielectric layer).
Regarding claim 17, Nakagawa et al. further disclose forming an interlayer dielectric (ILD) (17 in Fig. 1J) on the surface of the first gate stack structure and removing the first gate stack structure from the ILD (as seen in Fig. 1M) to form a first opening (opening in section I); and
	filling the first opening with a dielectric layer (27 in Fig. 1P) and a conductive layer (28 in Fig. 1P).
Alternatively regarding claim 11, Nakagawa et al. disclose a method of manufacturing a semiconductor integrated circuit (IC) comprising:
forming a dielectric layer (9 in Fig. 1E) over a fin structure (7);
depositing a silicon layer (combination of 13 and 14 in Fig. 1G, ¶ 0052; it is noted that the Specification submitted by Applicant allows the term “layer” to include a composite layer formed from distinct sublayers) over the dielectric layer;
depositing a hard mask layer over the amorphous silicon layer and patterning the hard mask layer (the hard mask layer is blanket deposited over the entire surface and then patterned to form 16 in Fig. 1H as discussed in ¶ 0054);
removing a portion of the silicon layer and a portion of the dielectric layer (portions of silicon layer and dielectric layer removed in sections I and II as seen in Fig. 1I) to form a first stack structure (portion of stack structure above 2 in section II in Fig. 1I) and a second stack structure (portion of stack structure above 2 in section I in Fig. 1I).
Nakagawa et al. do not disclose performing a hydrogen treatment on the stack structures, wherein the hydrogen treatment includes an annealing process or a plasma process.
	However, it is known in the art to use annealing hydrogen treatments on exposed silicon layers to induce a migration of silicon atoms (Col. 8, Lines 8-25 of Kimura et al.). There is a benefit to performing such a hydrogen treatment as it smooths undesirable voids in the surface of silicon layers (Col. 8, Lines 8-25). It would have been obvious to one having ordinary skill in the art at the time of the invention to use a hydrogen treatment as disclosed by Kimura et al. on the gate stack of Nakagawa et al. in order to achieve this benefit.
	Nakagawa et al. disclose the use of polysilicon for the silicon layer but do not disclose the use of amorphous silicon. However, it is known in the art that amorphous silicon can be substituted for polysilicon in gate stack structures (claim 3 of Meng). It would have been obvious to one having ordinary skill in the art at the time of the invention to substitute amorphous silicon as disclosed by Meng for the polysilicon of Nakagawa et al. as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. As such, the layer comprising 13 and 14 in the device of the combination may be considered an “amorphous silicon layer”.
In a subsequent step (i.e., following the hydrogen treatment), Nakagawa et al. further disclose removing a portion of the gate stacks (layer 14 is removed as seen in Fig. 1L) which removes a portion of the amorphous silicon layer. This is determined to be within the meaning of “removing the gate stack” and “removing an entirety the silicon layer” as Applicant’s drawings depicted the gate stack removal only remove certain layers of the gate stack while leaving the remainder of the gate stack intact. To remove this portion of the gate stack, an entirety (layer 14) of the silicon layer is removed. It is noted that Applicant did not claim that “the entirety of the silicon layer is removed,” merely that an entirety is removed, that is, one of potentially multiple complete sections and sublayer 14 is a complete section. This is consistent with how Applicant has used this language (claim 21 in the Amendments filed 2/04/2020 claimed removing “an entirety of the gate stack” when the Specification discloses that only a portion of the gate stack is removed entirely.
Regarding claim 14, Nakagawa et al. further disclose that the silicon layer (corresponding to the amorphous silicon layer in the method of the combination) is deposited over an isolation feature (2 in Fig. 1G); and
	removing another portion of the silicon layer and another portion of the dielectric layer are removed (portions of the silicon layer and dielectric layer removed in section II as seen in Fig. 1I) to form a third stack structure (rightmost stack structure in Fig. 1I).
	Regarding claim 16, Nakagawa et al. further disclose forming an etch stop layer (20 in Fig. 1L) over the first stack structure, the source/drain features, the second stack structure and the third stack structure;
	depositing an inter-layer dielectric (ILD) (27 in Fig. 1P); and
	planarizing the dielectric layer (¶ 0047 discloses removing portions of the dielectric layer as deposited to planarize the side surface of the dielectric layer).
Regarding claim 18, Nakagawa et al. further disclose forming an interlayer dielectric (ILD) (17 in Fig. 1J) on the surface of the second gate stack structure and removing the second gate stack structure from the ILD (as seen in Fig. 1M) to form a second opening (opening in section I); and
	filling the second opening with a dielectric layer (27 in Fig. 1P) and a conductive layer (28 in Fig. 1P).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al., Kimura et al. and Meng as applied to claim 11 above, and further in view of Kim et al. (US 2017/0033013 A1).
Regarding claim 12, Kimura et al. disclose that the hydrogen treatment is a hydrogen thermal annealing treatment performed at a temperature falling within the claimed range (Col. 8, Line 12). Kimura et al. do not disclose the specific amount of time for which the hydrogen treatment is performed. However, it is known in the art to perform hydrogen treatments for the migration of silicon for a duration falling within the claim range (¶¶ 0141-0142 of Kim et al.). There is a benefit to using such a time as one having ordinary skill in the art would expect the times disclosed by Kim et al. to satisfy the requirements for silicon migration whereas times outside the range disclosed by Kim et al. have a risk of being insufficient to cause silicon migration. It would have been obvious to one having ordinary skill in the art at the time of the invention to use the times disclosed by Kim et al. and falling within the range claimed by Applicant in the hydrogen treatment method of the combination for this benefit.
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2008/0283900 A1) in view of Tsai et al. (US 5,688,719) and Meng (US 2014/0011303 A1).
Regarding claim 11, Nakagawa et al. disclose a method of manufacturing a semiconductor integrated circuit (IC) comprising:
forming a dielectric layer (9 in Fig. 1E) over a fin structure (7);
depositing a silicon layer (combination of 13 and 14 in Fig. 1G, ¶ 0052; it is noted that the Specification submitted by Applicant allows the term “layer” to include a composite layer formed from distinct sublayers) over the dielectric layer;
depositing a hard mask layer over the amorphous silicon layer and patterning the hard mask layer (the hard mask layer is blanket deposited over the entire surface and then patterned to form 16 in Fig. 1H as discussed in ¶ 0054);
removing a portion of the silicon layer and a portion of the dielectric layer (portions of silicon layer and dielectric layer removed in section II as seen in Fig. 1I) to form a first stack structure (leftmost stack structure above 2 in section II in Fig. 1I) and a second stack structure (adjacent stack structure above 2 in section II in Fig. 1I).
Nakagawa et al. do not disclose performing a hydrogen treatment on the stack structures, wherein the hydrogen treatment includes an annealing process or a plasma process.
	However, it is known in the art to use hydrogen plasma processes to harden semiconductor layers in stack structure devices (Col. 8, Lines 17-29 of Tsai et al.). There is a benefit to using such a hydrogen plasma process in that a hardened semiconductor layer is more durable and therefore less prone to damage. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Nakagawa et al. to include a hydrogen plasma process as disclosed by Tsai et al. on the stack structures of Nakagawa et al. in order to achieve this benefit.
Nakagawa et al. disclose the use of polysilicon for the silicon layer but do not disclose the use of amorphous silicon. However, it is known in the art that amorphous silicon can be substituted for polysilicon in gate stack structures (claim 3 of Meng). It would have been obvious to one having ordinary skill in the art at the time of the invention to substitute amorphous silicon as disclosed by Meng for the polysilicon of Nakagawa et al. as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. As such, the layer comprising 13 and 14 in the device of the combination may be considered an “amorphous silicon layer”.
In a subsequent step (i.e., following the hydrogen treatment), Nakagawa et al. further disclose removing a portion of the gate stacks (layer 14 is removed as seen in Fig. 1L) which removes a portion of the amorphous silicon layer. This is determined to be within the meaning of “removing the gate stack” and “removing an entirety the silicon layer” as Applicant’s drawings depicted the gate stack removal only remove certain layers of the gate stack while leaving the remainder of the gate stack intact. To remove this portion of the gate stack, an entirety (layer 14) of the silicon layer is removed. It is noted that Applicant did not claim that “the entirety of the silicon layer is removed,” merely that an entirety is removed, that is, one of potentially multiple complete sections and sublayer 14 is a complete section. This is consistent with how Applicant has used this language (claim 21 in the Amendments filed 2/04/2020 claimed removing “an entirety of the gate stack” when the Specification discloses that only a portion of the gate stack is removed entirely.
Regarding claim 13, Tsai et al. further disclose that the hydrogen plasma treatment process is performed at a radio frequency (RF) power with a wattage within the claimed range for a duration within the claimed range (Col. 8, Lines 17-29).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2008/0283900 A1) in view of Kimura et al. (US 6,626,994 B1) as applied to claim 1, above, and further in view of Habuka (US 5,868,833).
Regarding claim 6, Kimura et al. disclose that the atmosphere of the hydrogen treatment uses a ratio of argon to hydrogen of 3:1 (Col. 8, Lines 62). Kimura et al. do not disclose how this ratio is defined (i.e., stoichiometric, mass, etc.). However, hydrogen gas ratios in an Application from the same Assignee as Kimura et al. (Shin-Etsu Handotai Co., Ltd.) clarify that supplied gas ratios of one gas to hydrogen gas is in reference to the relative molar concentrations (Col.3, Lines 11—16 of Habuka). Using the an application from the same assignee as Kimura et al. to determine how to qualify the relative ratio of supplied gases is beneficial in that it increases the likelihood that the specific qualification is the one intended by Kimura et al. It would have been obvious to one having ordinary skill in the art to qualify a 3:1 argon to hydrogen ratio as the ratio of molar concentrations for this benefit. In such a method, the concentration of hydrogen in the overall argon/hydrogen mixture is about 1% (using an atomic mass of argon equal to 39.949u and an atomic mass of hydrogen equal to 1.00784u).
Response to Arguments
 	Applicant’s arguments filed 12/01/2020 have been considered but are moot as Applicant is arguing language that has been amended in the presently entered Amendments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/STEVEN B GAUTHIER/Examiner, Art Unit 2893